250 U.S. 207 (1919)
UNITED STATES
v.
FERGER ET AL. (NO. 2).
No. 777.
Supreme Court of United States.
Argued April 29, 1919.
Decided June 2, 1919.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF OHIO.
Mr. Assistant Attorney General Brown, with whom Mr. Charles H. Weston was on the brief, for the United States.
Mr. Charles E. Hughes, with whom Mr. John C. Hermann and Mr. Sherman T. McPherson were on the brief, for defendants in error.
Mr. Francis B. James, by leave of court, filed a brief on behalf of the National Industrial Traffic League, as amicus curioe.
MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
This case is disposed of by the ruling just announced in No. 776, ante, 199. The indictment here was for conspiring to do the various acts charged in the previous case, that is, the fraudulent fabrication and uttering of the same fictitious bills of lading and the obtaining of money thereon by delivering the same to the Second National Bank of Cincinnati as collateral. The demurrer which was sustained *208 by the court below in the previous case was also sustained as to this.
While there is a separate writ of error and a separate record in this case, it is conceded by all parties that the cases are in legal principle the same and that the decision of one concludes the other. It follows, therefore, that for the reasons stated in the previous case, No. 776, the judgment in this must be and it is reversed and the case remanded for further proceedings in conformity with this opinion.
And it is so ordered.
MR. JUSTICE PITNEY dissents.